 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GALLO GLASS COMPANY                           Case No. 1:16-cv-01446 LJO-BAM
12                   Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS
13           v.
14    SPECIAL SHAPES REFRACTORY                     (Doc. 55)
      COMPANY, INC., and NIKOLAUS
15    SORG GMBH & COMPANY KG,
16                   Defendants
17

18    NIKOLAUS SORG GMBH &
      COMPANY KG,
19

20                   Cross-Claimant
             v.
21
      SPECIAL SHAPES REFRACTORY
22    COMPANY, INC.,

23                   Cross-Defendant.

24

25          On September 17, 2018, the Magistrate Judge issued Findings and Recommendations that

26   the motion for good faith settlement determination by Defendant/Cross-Claimant/Cross-Defendant,

27   NIKOLAUS SORG GMBH & COMPANY KG’s (“SORG”) be granted. This Findings and

28   Recommendation was served on all parties and contained notice that any objections were to be filed
                                                      1
 1   within fifteen (15) days of the date of service of the order. No objections were filed.
 2          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a
 3   de novo review of the case. Having carefully reviewed the file, the Court concludes that the
 4   Magistrate Judge’s Findings and Recommendations is supported by the record and proper analysis.

 5          Accordingly, IT IS HEREBY ORDERED that:

 6          1.      The Findings and Recommendations issued September 17, 2018, is ADOPTED IN

 7                  FULL;

 8          2.      The settlement between Nikloaus Sorg GMBH & Company KG and Gallo Glass

 9                  Company be found as made and entered into in good faith pursuant to Code Civ.

10                  Proc. § 877.6(a)(1) and (c) and in accordance with Tech-Bilt, Inc. v.

11                  WoodwardClyde & Assoc., 38 Ca1.3d 488, 494 (1985);

12          3.       Any party, person or entity is barred from maintaining or making any future

13                  claim(s) against Nikloaus Sorg GMBH & Company KG for equitable comparative

14                  contribution or for partial or complete comparative indemnity, under common law
                    or statute, or based upon principles of comparative negligence or comparative fault
15
                    based upon the claims at issue in this matter; and
16
            4.      The Cross-Claim filed with this Court by Special Shapes Refractory Company (Case
17
                    No.: 1:16-CV-01446-LJO-BAM) which alleges causes of action for Implied and
18
                    Equitable Indemnity, Contribution and Declaratory Relief against Nikloaus Sorg
19
                    GMBH & Company KG is hereby DISMISSED WITH PREJUDICE.
20
21
     IT IS SO ORDERED.
22

23      Dated:     November 16, 2018                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27

28
                                                        2
